Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Response to Amendment
In response to the amendments received 03/16/2022: 
Claims 1-8 and 10 are pending in the current application. Claim 1 has been amended. Claim 9 has been cancelled. Claim 10 remains withdrawn without traverse. 
The previous prior art rejections have been overcome in light of the amendments.
Specification
The disclosure is objected to because of the following informalities: 
Page 9 line 7 recites “…an electrode is eliminated, it is possible to solvent the problems…” where “solvent” should be corrected to “solve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…wherein the battery casing is deformed in both directions of the battery casing toward the center by pressing the battery frame so that the positive electrode and the negative electrode are formed to be in close contact with each other...”; however, it is unclear how a functional battery can be formed in the method taught without a separator disposed between the positive electrode and negative electrode.  If the electrodes are in direct contact and electrolyte is injected the battery will short circuit and fail. This is further emphasized in the instant disclosure pg. 6 lines 20-23 which teaches “the battery frame 1 may further include a separator 30 interposed between the positive electrode current collector 10 and the negative electrode current collector 20 to prevent a short-circuit between the positive electrode and the negative electrode” and pg. 8 lines 2-6 which teaches “the positive electrode and the negative electrode are formed to be in close contact with each other with a separator interposed therebetween, and thus lithium ion transport between both electrodes may be facilitated”. No examples are taught that do not use a separator. Therefore, one of ordinary skill in the art would 
Claims 2-8 are rejected for depending on rejected independent claim 1. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mazuno (JP 2015/125678) in view of Eskra et al. (US 2007/0248887) and Hain et al. (US 2018/0301710 as translation of DE 102015226271A1).
Regarding claim 1, Mazuno teaches a method for manufacturing a lithium secondary battery comprising: (S1) providing a battery frame comprising a battery casing, or container 1, the battery casing 1 including a first side, or positive electrode chamber 2 and a second side, or negative electrode chamber 3, the first side including a positive electrode current collector 7 and the second side including a negative electrode current collector 8 (P44; Fig. 1-2)
(S2) introducing a positive electrode active material to the first electrode current collector and introducing a negative electrode active material to the negative electrode current collector (P44; Fig. 2). Masuno teaches using a fixed nozzle to fill the chamber (P47) and that known current collectors can be used (P37).
Mazuno is silent in teaching the positive electrode current collector and the negative electrode current collector are three-dimensional; however, Eskra, in a similar field of endeavor related to lithium batteries, teaches using three dimensional porous current collectors in place of regular current collectors (P45. 57-59). 
Eskra teaches replacing commonly used current collectors with three-dimensional porous collectors in contact with a separator, wherein the collector is injected with active material using 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the current collectors of Mazuno with the three-dimensional porous collectors of Eskra to decrease the resistance and increase the power and energy density of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Mazuno teaches filling the collector with active material and non-aqueous solvent, discharging the solvent, and then after injecting non-aqueous electrolyte to adjust the ratio of the electrolyte in the electrode compositions to a preferable value that improves battery performance (P56-57). 
Modified Mazuno in view of Eskra teaches the importance of bring the current collectors/electrodes into contact with the separator and making sure the collectors are filled with the active material (P57-59; 99-101; Fig. 1a. 2). 
Modified Mazuno in view of Eskra is silent in teaching the battery casing is deformed in both directions of the casing towards the center by pressing the battery frame so that the positive electrode and negative electrode are formed to be in close contact with each other, followed by injecting non-aqueous electrolyte into the battery; however, Hain in a similar field of endeavor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to deform the battery casing of modified Mazuno in both directions of the casing towards the center by pressing the battery frame so that the positive electrode and negative electrode are formed to be in close contact with each other, as taught by Hain, before injecting the more non-aqueous electrolyte, to increase energy density and performance. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 2, modified Mazuno teaches the battery frame further comprises a separator interposed between the positive electrode current collector and the negative electrode current collector (P44). 
Regarding claim 4, modified Mazuno in view of Eskra teaches each of the positive electrode current collector and the negative electrode current collector has a metallic foam porous structure (P59; Fig. 1). 
Regarding claim 6, modified Mazuno teaches the positive electrode current collector and the negative electrode current collector are vibrated in S2 (P52). 
claim 7, modified Mazuno teaches the positive electrode active material and the negative electrode active material is introduced in the form of a slurry (P47). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuno in view of Eskra and Hain, as applied to at least claim 1 and further in view of Yuji et al. (JP 2003086240A)
Regarding claim 3, modified Mazuno the battery casing, or container can be a can and can also have any shape and be made of any material (P73). 
Modified Mazuno is silent in teaching the battery casing can is made of aluminum; however, Yuji, in a similar field of endeavor related to lithium batteries teaches using an aluminum battery can, where the battery container also has pressure applied to deform the casing (P7. 9; Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the battery can of modified Mazuno of aluminum, as taught by Yuji, because one of ordinary skill in the art would have be able to carry out such a substitution, and the results are reasonably predictable. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuno in view of Eskra and Hain, as applied to at least claim 1 and further in view of Young et al. (KR 20140032711A).
claim 5, modified Mazuno is silent in teaching step S2 is carried out under vacuum. 
However, Young, in a similar field of endeavor related to a method of making a lithium secondary battery (P50), teaches a method of injecting an electrolyte into the battery using vacuum and pressure to minimize dead space and maximize the impregnation speed (P28). One of ordinary skill in the art would realize that using the slurry electrolyte vacuum technique of Young with the slurry active material/electrolyte mix of Chiang would leave to the expected result of minimizing the dead space of the casing and maximizing speed. 
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use have step S2 of modified Mazuno carried out under vacuum, as taught by Young, to maximize impregnation speed and minimize dead space. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mazuno in view of Eskra and Hain, as applied to at least claim 1 and further in view of Segawa et al. (JP 2014022150A).
Regarding claim 8, modified Mazuno in view of Eskra and Hain teaches that the collector must be compressed with the active material (P101-102) and  in step (S3) when the battery casing is deformed into a predetermined shape by a pressure exerted on the electrode material slurry which comprises a solvent (taught by Mazuno P30) , the electrode material is also pushed further into the porous current collector, or optimizes the filling of the collector with active material (P32). 

Segawa teaches a method of diffusing an active material slurry into a porous current collector involves pressure and drying the active materials with heat to better scatter the solvent in the slurry (P33-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dry the introduced positive and negative active material in step (S3) of modified Mazuno, to better scatter the solvent in the slurry dispersing the active material through the porous current collector, as taught by Segawa. 
Conclusion
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729